DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
In the amendment dated 8/10/2021, the following has occurred: Claims 1, 11, and 20 have been amended.
Claims 4 and 14 – 19 have been previously canceled.
Claims 1 – 3, 5 – 13, and 20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 3, 5 – 13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  Generating image viewing context.  The newly added limitation is, “wherein the user profile includes the image viewing context generated based on the user preferences and stored as the image viewing context for the updated image.”  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5 – 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moriya, U.S. Pre-Grant Publication 2012/ 0183188 in view of Yarger et al., U.S. Pre-Grant Publication 2006/ 0111937.
As per claim 1,
Moriya teaches a method for automatically setting image viewing context, comprising:
extracting image references and body parts associated with the image references from a report (figure 5, DICOM workstation output is the report generation screen and paragraph 89, 90 and automatically via paragraph 99, or paragraph 154);
mapping each of the body parts to an image viewing context so that image references associated with the body parts are also associated with the image viewing context (paragraphs 89, 95, 97, image finding field, #105 – also reference image selection button 119b – inherent to DICOM, paragraph 154),
said image viewing context including display settings for displaying an image (paragraphs 89 – 91);
receiving a user selection indicating an image to be viewed (paragraph 101, position of lesion area or paragraph 163 – instructions to display);
determining whether the user selection is one of the image references associated with the image viewing context (paragraph 101- linked through hyperlink paragraph 104 or paragraphs 163, 164)
based on the extracted image references and body parts associated with the image references from the report (paragraph 101, “When a position of lesion area is inputted, the organ to which the inputted position of lesion area belongs is extracted using the specific extraction method described above, such as the computer aided diagnosis or the like” – The Examiner notes that the specification does not define the required relationship or “based on” between the determined user selection and the “extracted image references and body parts.”);
displaying the image of the user selection (figure 7 and paragraphs 110 - 114);
receiving a user input updating the image (figure 9 and paragraphs 114 – 118), ; and
displaying the updated image based on a specific user profile (figure 8, paragraphs 118 – 120 and 126).
Moriya does not explicitly teach the method comprising:
displaying the image of the user selection according to a default setting when the user selection is not one of the image references associated with the image viewing context;
displaying the updated image based on a specific user profile, wherein the user profile includes the image viewing context generated based on the user preferences and stored as the image viewing context for the updated image.
To understand this limitation, the Examiner first looked to see what the Specification describes as “viewing context.” Note that there is no explicit definition but paragraph 8 includes, “In particular, the exemplary embodiments describe a system and method for extracting imaging context information from free-text radiology reports and applying the imaging context information to an associated image so that a user is not required to manually set the image viewing context (e.g., a window width/level in which the associated image is to be viewed).” Paragraph 14 describes this further, 
For cases in which the selected image is not associated with corresponding image viewing context, the method 200 proceeds to a step 260 in which the selected image is displayed on the display 106 using default settings. The default setting may be, for example, predetermined window width/level values. In another example, the default setting may be determined by whether a key image has been identified in the study and setting the default image viewing context to correspond to a body part shown in the key image. A key image is an image noted by a radiologist or other user as being of particular relevance or importance within the clinical context of the patient. It will be understood by those of skill in the art that the user may adjust the default setting, as desired. It will also be understood by those of skill in the art that the default setting may automatically adjust to correspond to a body part extracted from surrounding image references within the report.

However, Yarger further teaches the method comprising:
displaying the image of the user selection according to a default setting when the user selection is not one of the image references associated with the image viewing context (figure 3, associated paragraphs 37 – 50 The Examiner notes that #320 is the default profile and #330 is a profile determined by the user “In an embodiment, perspectives 320, 330 may use rules to filter information displayed in a perspective. Thus, a default perspective 320 may show all available images, but perspective 330 may be filtered to only show lateral images for a certain subject.”); 
displaying the updated image based on a specific user profile (figure 3, paragraph 38, perspectives 320, 330 are software components that save visual component positioning and interactions between images and/or applications based on workflow” – It should be noted that “user profile” appears only once in paragraph 15.  What constitutes a user profile is not disclosed).
wherein the user profile includes the image viewing context generated based on the user preferences and stored as the image viewing context for the updated image (paragraph 38, “Perspectives 320, 330 provide a mechanism to save and display information relevant to a particular user, group, and/or function, for example – The Examiner notes that there is no claimed generated context.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features to Moriya.  One of ordinary skill in the art at the time of the invention 
As per claim 2, Moriya in view of Yarger teaches the method of claim 1 as described above.
Moriya further teaches the method wherein extracting image references and body parts associated with the image references includes:
determining text structure boundaries to identify each text structure in the report (paragraph 163);
extracting image references from each text structure (paragraphs 163); and
extracting a body part associated with each of the image references from a surrounding text in the report (paragraph 164).
As per claim 3, Moriya in view of Yarger teaches the method of claim 1 as described above.
Moriya further teaches the method wherein displaying the image of the user selection includes displaying the image according to the image viewing context associated with the one of the image references (paragraphs 168 – 169), when the user selection is one of the image references associated with the image viewing context (paragraph 169).
As per claim 5, Moriya in view of Yarger teaches the method of claim 1 as described above.
Moriya further teaches the method wherein the default setting is one of a predetermined image viewing context and key image viewing context mapped to a body part of an identified key image (paragraph 157).

As per claim 6, Moriya in view of Yarger teaches the method of claim 5 as described above.
Moriya further teaches the method comprising:
adjusting the predetermined image viewing context based upon a user input (paragraphs 157, display conditions).
As per claim 7, Moriya in view of Yarger teaches the method of claim 1 as described above.
Moriya further teaches the method wherein the image viewing context is a window width/level (paragraph 160).
As per claim 8, Moriya in view of Yarger teaches the method of claim 1 as described above.
Moriya further teaches the method wherein mapping each of the body parts to an image viewing context includes locating each of the body parts in a look-up table which maps body parts to a corresponding image viewing context (figure 17, paragraph 155).
As per claim 9, Moriya in view of Yarger teaches the method of claim 8 as described above.
Moriya further teaches the method wherein the corresponding image viewing context is specific to a modality of the image to be viewed (paragraph 154, lesion character)
As per claim 10, Moriya in view of Yarger teaches the method of claim 1 as described above.

receiving an updated image viewing context and displaying the image according to the  updated image viewing context (figure 6. Paragraph 112 –There is no context as to when or how the “updated” occurs).
As per claim 11,
Moriya in view of Yarger teaches a system for automatically setting image viewing context as described above in claim 1.
As per claim 12, Moriya in view of Yarger teaches the system of claim 11 as described above.
Moriya further teaches the system as described above in claim 2.
As per claim 13, Moriya in view of Yarger teaches the system of claim 11 as described above.
Moriya further teaches the system as described above in claim 3.
As per claim 20,
Moriya in view of Yarger teaches a non-transitory computer-readable storage medium including a set of instructions executable by a processor, the set of instructions, when executed by the processor, causing the processor to perform operations as described above in claim 1.
Response to Arguments
Applicant's arguments filed 8/10/2021 have been fully considered but they are not persuasive.
II. THE 35 U.S.C. § 103 REJECTIONS SHOULD BE WITHDRAWN
The Applicant states, “It is respectfully submitted that Moriya fails to disclose at least the amended recitation of claim 1.” The Examiner appreciates the Applicant’s piecemeal arguments but the claimed rejection is an obvious combination of references. 
The Applicant states, “There is no disclosure in the system of Yarger where a specific user profile includes an image viewing context updated based on the user preferences and stored as the new image viewing context for the updated image.”   The argument does not state how the profiles differ.  As any user profile works, selecting the first in a series meets the broad claim language.  For example, there is no step before this of selecting a user profile based upon particular criteria.  Regardless, Yarger paragraph 39 includes, “For example, specific workflows of individual radiologists and/or cardiologists may be stored in the database so that each radiologists/cardiologists uses the same workflow through the same sequence of perspectives wherever the user logs in to the system 300. Thus, a user has the advantage of reading exams and other data quickly and efficiently on any diagnostic workstation, for example.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373.  The examiner can normally be reached on M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.